Citation Nr: 1741059	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from July 1984 to August 1988.  The Veteran has additional periods of reserve service with the Army National Guard from October 1989 through October 1990.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, this January 2007 rating decision denied the Veteran entitlement to service connection for a low back disorder. The Veteran did not perfect a timely appeal of this January 2007 rating decision, and it became final.  

Thereafter, in a January 2011 rating decision, the Veteran's claim for entitlement to service connection was reopened by the AOJ based upon the submission of new and material evidence.  However, the AOJ denied the Veteran's claim for entitlement to service connection.  The Veteran subsequently perfected a timely appeal of this denial.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The Board has previously remanded the Veteran's instant appeal.  In a July 2016 decision, the Board granted the Veteran's request to reopen his previously denied claim for entitlement to service connection for a low back disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (holding the Board must decide whether evidence to reopen the claim has been received without deference to the AOJ's determination).  After granting the Veteran's appeal to reopen his claim for entitlement to service connection, the Board remanded the issue to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain the Veteran's medical records from his period of reserve service.  A review of the evidentiary record indicates that such development has been completed and the matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic low back disability is not shown in service, and post service findings for a low back disability, to include degenerative joint disease, are not etiologically related to service, to include any event or incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may a left knee disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claim for entitlement to service connection for a low back disability, the Board notes that VA notified the Veteran, in correspondence dated June 2010 and January 2017, of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes records identified by the Board in the July 2016 remand order, specifically the Veteran's requested service and medical records from his period of reserve service.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran was additionally afforded VA examination in November 2010 in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds this VA examination and the opinion provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching his conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the National Association for Black Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA"). 38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).
When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law applicable to the Veteran's claim, the Board observes that the Veteran has applied for entitlement to service connection for a low back disability.  In statements to the Board, the Veteran contends he injured his back during his active duty service, to include his period of reserve service.  See March 2016 Hearing testimony.  

Following a review of the Veteran's medical records, and with consideration of his lay reports, the Board finds that the Veteran is not entitled to an award of service connection for a low back disability.  First, the Board observes that the Veteran has satisfied the first element of service connection, as he has been diagnosed with degenerative joint disease of the lumbar spine.  See November 2010 VA Examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current low back disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, the Board finds the Veteran's service medical records document an in-service reports or low back pain during the Veteran's active duty service.  Specifically, a review of his medical records from the Marine Corps indicates the Veteran reported symptoms of low back pain in July 1985 following heavy lifting.  The contemporaneous physical examination conducted at the time the Veteran reported these in-service symptoms were mixed.  For example, the clinician reported that he believed the Veteran was exaggerating his symptoms in July 1985 in order to get out of work.  Regardless, the Board notes the objective evidence is consistent with only acute findings, as an x-ray administered at the time was normal, showing no evidence of any bony abnormalities.  

Additional in-service reports of low back pain were made in August 1987 and April 1988.  The Board observes that the Veteran reported no symptoms of low back pain or other joint pain during his July 1988 separation examination.  This suggests that whatever symptoms the Veteran may have experienced where temporary in nature and resolved prior to his separation from active duty.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology). 

A review of the Veteran's recently obtained Army Reserve medical records shows no evidence of any reports of back pain or injuries.  Notably, the Veteran denied any symptoms of chronic low back pain during his October 1989 entrance examination.  This subjective denial of any chronic symptoms suggests that whatever injury the Veteran sustained during his active duty service with the Marines was acute in nature, and resolved prior to his entrance into reserve service. 

In terms of a nexus between these in-service reports of back pain and the Veteran's current degenerative joint disease, the Board finds no evidence which would support a theory of entitlement.  First, the Board observes that the Veteran was not diagnosed with an arthritic back disability until many years following his separation from both active duty and reserve service.  As such, an award of service connection may not be made on a presumptive basis for a chronic impairment.  See 38 C.F.R. § 3.309(a). 

Second, the Board finds that the medical opinion evidence is against the Veteran's claim for entitlement.  As noted above, the Veteran was afforded a VA examination in November 2010 to assess the severity and etiology of his low back pain.  Following a review of the Veteran's medical records, consideration of the Veteran's lay symptomatology, and a physical examination of the Veteran, the examiner opined that the Veteran's low back disability was less likely than not (i.e. a less than 50 percent probability) related to the Veteran's active duty service with the Marine Corps.  In support of this conclusion, the examiner cited to the Veteran's service medical records which reflected complaints of only acute symptoms, that resolved following conservative modalities.  The examiner additionally observed that the in-service medical records showed no evidence of any significant trauma which would be the cause of the Veteran's current lumbar degenerative joint disease. 

The Board finds this November 2010 medical opinion to be probative and entitled to significant weight.  The opinion provided is thorough and supported by a clear rationale, which includes citations to the Veteran's in-service and post-service medical records.  The examiner further considered the Veteran's lay reports of chronic symptoms and accounted for the Veteran's post-service activities.  As such, the Board finds this opinion is entitled to significant weight. 

The Board is aware that the Veteran was not afforded an additional VA examination and/or medical opinion in conjunction with the July 2016 remand.  This has no bearing on the Veteran's instant appeal because, as noted above, a review of the Veteran's recently obtained reserve service medical records does not corroborate the Veteran's reports of an injury during a period of ACDUTRA or INACDUTRA service. 

Further review of the Veteran's medical records shoes no report or opinion which establishes a nexus between the Veteran's current low back disability and the Veteran's active duty service.  In fact, the only evidence supporting a theory of service connection have been the Veteran disability and his service are his own lay statements.  The Board finds the Veteran competent to report his current symptoms.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of these symptoms, and their relationship to his active duty service, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, while the Board finds the Veteran's lay reports to be credible, they are not probative to the issue of causation or entitlement to service connection.  As such, the Board affords the Veteran's lay statements regarding etiology of his current symptoms little probative weight.

Therefore, the Board has reviewed all the medical and lay evidence of record, but finds no probative evidence which warrants a finding of service-connection on either a direct or presumptive basis for the Veteran's low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a low back disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


